Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154539(28)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154539
                                                                    COA: 332577
                                                                    Wayne CC: 12-011375-FH
  STEPHEN ROBERT YOUNG,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  12, 2017 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.

        WILDER, J., did not participate because he was on the Court of Appeals panel.

        CLEMENT, J., did not participate.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2017
         a1120
                                                                               Clerk